OpinioN by
Judge Hines:
The act of February 28, 1835, conferred upon Mrs. Emeline Blancoe the same power, in conjunction with the husband, to sell and convey the land in controversy, that she could have exercised had she been over twenty-one years of age. The period at which a person shall be considered of age, in order to bind himself or herself by contract, is arbitrary, and may at any time be changed by the legislature. To do this it is not necessary that the act should recite that it is passed for the purpose of removing the disability of infancy; it is enough as in this case, that the power to convey is conferred. The act takes hold of the person and the subject-matter in the condition in which they are found at the date of its passage as effectually as if it recited the disability intended to be removed.
The deed appears to have been freely and properly acknowledged, and a valuable consideration in good faith paid. We perceive no reason for disturbing the judgment of the court dismissing the petition.
Judgment affirmed.